Kellogg, J.:
The plaintiff’s intestate met his death at an inn of" which ¿he wife of Williams and another were the proprietors and Williams and Monroe were bartenders and employees. The judgment in question is against Williams and .Monroe, and is based upon the fact that the intestate’s death was caused (1) by the administration of chloral to him by Williams, or (2) by the defendants neglecting to properly care for an intoxicated guest. From the evidence, "the *522pleadings and the charge of the court the verdict may have been placed upon either ground, and it is impossible to state upon which ground the recovery rests. It was a disputed question of fact whether chloral was administered by Williams.
Under section 17 of the Bankruptcy Act* a discharge in bankruptcy releases, the bankrupt from all provable debts except certain liabilities, among which is liability for “ willful and malicious injuries to the person or property of another.” The plaintiff’s judgment was treated as a liability 'in the petition of the bankrupt, and due notice of all proceedings in bankruptcy was given to her as a. creditor.
The plaintiff’s cause of action is for an injury to her property rights. (Matter of Meekin v. B. H. R. R. Co., 164 N. Y. 145.) If the act which eáused the death was malicious and willful, the judgment may survive the discharge in bankruptcy; otherwise not/ It was not claimed that the defendant desired to injure or to cause the death óf the deceased. If chloral • was* administered, it was intended for his benefit to render him quiet.; to prevent his making a disturbance and injuring himself or others. It was clearly but mistakenly intended for his. good. If chloral was not administered, then the recovery rests solely upon negligence. It was not, therefore, in either casé a malicious and intentional injury within the meaning of the Bankruptcy Act. There tyas no wrongful intent as distinguished from a mere legal wrong. (Allen v. Fromme, 195 N. Y. 404, 407; Kavanaugh v. McIntyre, 128 App. Div. 722, 724.) The plaintiff upon this motion is charged with' the duty of showing that her judgment comes within the exception which saves it from discharge in bankruptcy. That fact has not been established and it does not, therefore, survive.the discharge in bankruptcy. The order,should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted.
All concurred, except Smith, P. J., dissenting in memorandum, in which Cochrane, J., concurred.

See 30 U. S. Stafc. at Large, 550, § 17, as amd. by 32 id. 798, § 5.— [Rep.